Case 3:18-ap-03022     Doc 33     Filed 08/19/19 Entered 08/20/19 08:43:15      Desc Main
                                  Document     Page 1 of 6



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: August 19, 2019



________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON


In re: JOHN BLAINE STONER,
                                                Case No.   18‐30213
                             Debtor             Adv. No.   18‐3022


WILLIAM FANSLOW,                                Judge Humphrey
                                                Chapter 7
                             Plaintiff

       v.

JOHN BLAINE STONER,

                             Defendant


                                       Amended
              Order Rescheduling Final Trial, Extending Various Filing Dates
                 and Ordering Other Matters in Adversary Proceedings

       This order amends the court’s prior Order entered on August 5, 2019 (doc. 31) to
correct the date provided in Section VI for filing exhibit lists and proposed exhibits from
July 30, 2019 to October 15, 2019.
Case 3:18-ap-03022       Doc 33   Filed 08/19/19 Entered 08/20/19 08:43:15          Desc Main
                                  Document     Page 2 of 6


         All other provisions of the court’s prior Order (doc. 31) remain the same as restated
below:

      With the agreement of counsel, this order reschedules the trial of this adversary
proceeding and extends various filing deadlines. The court appreciates counsel’s
cooperation in rescheduling the trial in this adversary proceeding.

         Accordingly, IT IS ORDERED:

                    I. Determinations Pursuant to 28 U.S.C. § 157 and § 1334

        The court’s Final Pretrial Order (doc. 21) entered determinations pursuant to 28 U.S.C.
§ 157 and pursuant to 28 U.S.C. § 1334(c) and determined other preliminary issues.

                                       II. Applicable Rules

       These proceedings shall be subject to: (1) the provisions of Part VII of the Federal
Rules of Bankruptcy Procedure, which incorporates portions of the Federal Rules of Civil
Procedure; (2) the Local Bankruptcy Rules; and (3) the Federal Rules of Evidence. Parties
who are not represented by counsel, pro se parties, shall be held responsible for knowledge
of and compliance with all applicable rules and provisions of this order. References in this
order to "counsel" shall also apply to parties appearing pro se.

                                          III. Discovery

          As previously noted in the court’s prior order (doc. 21), the discovery cut‐off date
has passed and neither party has sought to extend the discovery cut‐off date. Nevertheless,
the parties may, without the available assistance or intervention of the court, continue such
discovery as they find mutually agreeable.

                                    IV. Dispositive Motions

      The Plaintiff’s Motion for Summary Judgment on Plaintiff’s Complaint to Pierce the
Corporate Veil and Summary Judgment to Determine Dischargeability of Debt Per 11 USC
§ 523(a)(2)(A) (doc. 23) and the Defedant’s Memorandum Contra Motion for Summary
Judgment on Plaintiff’s Complaint to Pierce the Corporate Veil and Summary Judgment to
Determine Dischargeability of Debt Per 11 USC Section 523(a)(2)(A) (doc. 26) are under
advisement.

                                         V. Stipulations

      All stipulations of the parties, even if previously filed or referred to in documents
previously filed with the court, shall be filed not later than October 15, 2019 as a separate
document captioned “Stipulation(s) of the Parties”. In the event that counsel propose to

                                                2
Case 3:18-ap-03022      Doc 33    Filed 08/19/19 Entered 08/20/19 08:43:15          Desc Main
                                  Document     Page 3 of 6


introduce documentary evidence, counsel are required to make a good faith attempt to
enter into stipulations concerning such documentary evidence and to avoid the appearance
and testimony of any witness whose sole purpose is to provide testimony that will not be
disputed concerning the authentication and identification of such documentary evidence.

                      VI. Witness, Exhibit List(s) and Copies of Exhibits

        The Plaintiff has filed his witness and exhibit lists, together with copies of his
proposed exhibits, in the record of the adversary proceeding. See docs. 27 & 30. The
Plaintiff is not required to re‐file these documents. However, to the extent that the
Plaintiff wishes to supplement these filings, any such supplements shall be filed with the
court and exchanged with other counsel not later than October 15, 2019.

       In accordance with the provisions of Local Bankruptcy Rule 7016‐1, counsel shall
complete the appropriate Local Bankruptcy Rule Form 7016‐1 Attachment A Witness List(s),
containing the person(s) who the Plaintiff, Defendant or other parties may call, or have
available for testimony at trial, including separately designated expert witnesses, which shall
be filed with the court and exchanged with opposing counsel not later than October 15,
2019.

       In accordance with the provisions of Federal Rule of Bankruptcy Procedure 7026,
incorporating Federal Rule of Civil Procedure 26(a)(3) and (4) and Local Bankruptcy Rule
7016‐1, counsel shall complete the appropriate Local Bankruptcy Rule Form 7016‐1
Attachment B Exhibit List(s). The Exhibit List(s), together with complete copies of all
proposed exhibits which the Plaintiff or the Defendant may offer as exhibits individually
and/or jointly, shall be filed with the court and exchanged with opposing counsel not later
than October 15, 2019. Exhibits not timely exchanged may not be admitted at trial.

       Further, in accordance with Federal Rule of Bankruptcy Procedure 9037 and this
court’s Electronic Case Filing Procedure 13 all personal identifiers (social security numbers,
taxpayers’ identification numbers, birth dates, names of minor children, financial account
numbers, etc.) must be redacted from all exhibits and other papers filed with the court.

      Each party shall pre‐mark all exhibits. The trial will not commence until all exhibits
       have been suitably labeled. Absent unusual circumstances the Courtroom Deputy will
       not mark exhibits during the course of the trial.

      Parties shall mark exhibits as follows:

              Numbers ‐ Plaintiff
              Letters ‐ Defendant

      At the conclusion of the trial, counsel shall provide an original hard copy of each
       exhibit proffered to the court as evidence during the course of the trial to be
                                                 3
Case 3:18-ap-03022       Doc 33     Filed 08/19/19 Entered 08/20/19 08:43:15             Desc Main
                                    Document     Page 4 of 6


       retained by the court as part of the record. Presentation of all exhibits during trial
       shall be by means of the court’s electronic display system. If counsel intends to
       present exhibits electronically from a laptop computer or use other digital
       presentation devices, then counsel must provide at least three (3) days advance
       notice to the court to ensure security clearance and technical compatibility.
       Courtroom equipment testing and setup of counsel‐provided devices are the
       responsibility of counsel and should be completed prior to the trial commencement
       time.

        Copies of witness lists (Form 7016 Attachment A Witness List(s)) and copies of exhibit
lists (Form 7016 Attachment B Exhibit List(s) [Individual or Joint Exhibit(s)]) are available
from the court’s website www.ohsb.uscourts.gov and from the Clerk of the Bankruptcy
Court in this District.

                                     VII. Extensions of Time

      All motions for extension of time shall include a certification that the movant has
attempted in good faith to obtain an agreement from the opposing party. The 20‐day
response period generally applicable to all motions and applications pursuant to Local
Bankruptcy Rule 9013‐1(b) shall not apply to motions for an extension of time.

                                       VIII. Pretrial Motions

      All remaining pretrial motions, including motions in limine, or other motions which
would determine, eliminate, or reduce evidentiary issues, shall be filed not later than
October 15, 2019 and any response shall be filed not later than October 22, 2019.

       Failure to respond to any pretrial motion constitutes a basis for the court to enter an
order granting the relief requested, barring the presentation of testimony or other evidence
related to the issues presented by the motion, and entering any other appropriate order.

                                 IX. Mandatory Final Trial Briefs

        The Plaintiff filed his brief on July 10, 2019. See doc. 29. The Plaintiff is not required to
re‐file his brief. However, to the extent that the Plaintiff wishes to supplement his brief,
any such supplement shall be filed not later than October 22, 2019.

       Counsel for the Defendant shall file, not later than October 22, 2019, a final trial
brief which shall contain arguments of counsel and citations of legal authority upon which
counsel proposes to rely in connection with the issues presented for trial and shall contain
a separate page or pages setting forth the specific dollar amounts of any monetary relief
sought or denied, including the specific mathematical calculations by which the amount of
the monetary relief sought or denied was calculated.


                                                 4
Case 3:18-ap-03022      Doc 33    Filed 08/19/19 Entered 08/20/19 08:43:15          Desc Main
                                  Document     Page 5 of 6




                                        X. Settlement

       If these matters are settled or otherwise resolved, counsel shall immediately notify
the court by email at humphrey337@ohsb.uscourts.gov . See Judges ‐ Hearing Schedules and
Other Information on the court’s website at http://www.ohsb.uscourts.gov/ for further
information on settlement procedures. Additionally, prior to the time scheduled for trial,
counsel shall upload a proposed judgment entry providing for complete resolution of all
issues or a “Notice of Settlement” advising the court that the case has been settled and
setting a date by which a judgment entry will be submitted or a motion seeking approval of
the compromise pursuant to Bankruptcy Rule 9019 shall be filed in the bankruptcy case.
Unless otherwise ordered by the court or specified in the Notice of Settlement containing an
explanation for the delay, the proposed judgment entry shall be submitted no later than
seven (7) days following the trial date. See Local Bankruptcy Rule 9072‐1(g). Failure to timely
submit the judgment entry may result in dismissal of these proceedings, granting of default
judgment, or entry of such other orders as may be appropriate. See LBR 9011‐3.

                                 XI. Final Pretrial Conference

       The court will only schedule a final pretrial conference upon the request of the
parties or in the event that the court determines such a conference is necessary. However,
regardless of whether or not a final pretrial conference is held, the trial in this adversary
proceeding shall proceed as scheduled through this order.

                          XII. Trial Date of Adversary Proceedings

       The trial in these adversary proceedings shall commence on October 29, 2019 at 9:30
a.m. before United States Bankruptcy Judge Guy R. Humphrey in the West Courtroom of the
United States Bankruptcy Court and shall continue day to day until the matters are
concluded.

       This order may not be modified by agreement of the parties. However, upon timely
application, either or both parties may seek modification in order to meet a bona fide
emergency, to avoid irreparable injury or harm, or as may otherwise be necessary to do
substantial justice.

                                  XIII. Courtroom Conduct

       The following procedures are to be followed in all proceedings in open court:

       At the commencement of the hearing, each attorney shall stand and state his or her
name and introduce by name the parties and witnesses present for that attorney's cause.
Each attorney shall also state that the names of all witnesses and copies of all proposed
exhibits have been exchanged with all other attorneys; or, shall state the names of all

                                              5
Case 3:18-ap-03022      Doc 33   Filed 08/19/19 Entered 08/20/19 08:43:15      Desc Main
                                 Document     Page 6 of 6


witnesses and provide copies to all other attorneys of all proposed exhibits that have not
been exchanged.

       All persons, whether counsel, parties, or witnesses, shall be formally addressed by
the surnames wherever possible.

       IT IS SO ORDERED.

Copies to:

Roger E. Luring (Counsel for Plaintiff William Fanslow)

Samuel J. Petroff (Counsel for the Defendant)




                                              6
